DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on 04/26/2022 have been considered. As directed by the amendments, claims 1 and 8 are amended; claim 5 is canceled; claims 16-20 are withdrawn. Accordingly, an action on the merits follows regarding claims 1-4, 6-15.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a visible line” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the body comprising a visible line where the first and second sections meet with the visible line configured to be positioned between the eyes and the mouth of the user” in claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “ the body comprising a visible line where the first and second sections meet with the visible line configured to be positioned between the eyes and the mouth of the user”,  which is not described in the original specification and the drawings do not clearly show the claimed limitation.
Claims 2-4, 6-7 are rejected as failing to comply with the written description requirement as claims 2-4, 6-7 are dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry (US3310966)(hereinafter Berry).
Regarding claim 1, Berry teaches a single unitary knitted body (fig 1 is knit tube) with a tubular shape configured to be positioned over the head of the user (the stretch tube stocking is of knitted material) comprising a closed first end and an open second end (the stocking has a closed first end and an open second end); 
an interior space formed within the body and sized to receive the head of the user (the stretch tube stocking is of knitted material); 
the body comprising a first section (T) with a first knitting pattern and positioned along the body and configured to be aligned with eyes of the user to provide for the user to see when the head of the user is positioned in the interior space (the stocking is sheer seamless stretch stocking, then it is configured to provide for the user to see when the head of the user is positioned in the interior space); 
the body comprising a second section (11) positioned between the first section and the second end, the second section comprising a second knitting pattern different than the first section (section 11 is knit of heavy denier, of about 45 denier, while stretchable tubular portion T of 15 denier) and positioned along the body and configured to be aligned with a mouth of the user to restrict passage of fluids from the mouth of the user through the second section (the second section is knit of heavy denier of about 45 denier then it is obvious to restrict passage of fluids from the mouth of the user);
the first section extends completely around the body (fig 1) such that the first section is aligned with the eyes of the user regardless of the rotational position of the body; and
the body comprising a visible line where the first and second sections meet with the visible line configured to be positioned between the eyes and the mouth of the user (annotated fig1). 
It is noted that “configured to be positioned over the head of the user”, “configured to be aligned with eyes of the user”, “configured to be aligned with a mouth of the user”, “such that the first section is aligned with the eyes of the user regardless of the rotational position of the body” and “configured to be positioned between the eyes and the mouth of the user” is the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    346
    265
    media_image1.png
    Greyscale

Regarding claim 2, Berry teaches the second knitting pattern is denser than the first knitting pattern.
Regarding claim 3, Berry teaches the second section comprises additional material than the first section to restrict the passage of the fluids (the section 11 is knit of heavy denier multifilament non-stretchable nylon yarns, in comparison with the section T is knit of monofilament thermoplastic yarns of 15 denier nylon).
Regarding claim 4, Berry teaches a third section positioned (12) between the first section and the closed end, the third section comprising the second knitting pattern (the toe section 12 is knit of a heavy denier such as 45 denier).
Regarding claim 6, Berry teaches the first and second sections extend completely around the body (fig 1).
Regarding claim 7, Berry teaches a band (10) at the second end, the band having a different visual appearance than a remainder of the body (fig 1, the band is of heavy denier than section T and greater in length in comparison with section 11 and 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brame (US 4825473)(hereinafter Brame) in view of Huang (US 8607594)(hereinafter Huang).
Regarding claim 1, Brame teaches a protective hood sized to be positioned over a head of a user (fig 1), the protective hood comprising: 
a single unitary knitted body (open mesh knitted fabric material of the member 20) with a tubular shape (fig 1) configured to be positioned over the head of the user comprising a closed first end (30) and an open second end (32); 
an interior space formed within the body and sized to receive the head of the user (the interior space of the tubular body 22); 
the body (22) comprising a first section with a first knitting pattern (the first section corresponding to user’s eye position) and positioned along the body and configured to be aligned with eyes of the user to provide for the user to see when the head of the user is positioned in the interior space (fig 1);
the body (22) comprising a second section positioned between the first section and the second end (32), the second section comprising a second knitting pattern and positioned along the body and configured to be aligned with a mouth of the user to restrict passage of fluids from the mouth of the user through the second section (fig 1, column 3, lines 10-13, the construction of the protective hood 12 prevents airborne particulate matter and spray mist from passing therethrough);
the first section extends completely around the body such that the first section is aligned with the eyes of the user regardless of the rotational position of the body (fig 1). 
Brame does not clearly teach in fig 1 the second section comprising a second knitting pattern different than the first section. However, in the same field of endeavor, Huang teaches integrally knitted head cover comprising a second section with a second knitting pattern different than a first knitting pattern of a first section; and the body comprising a visible line where the first and second sections meet with the visible line configured to be positioned between the eyes and the mouth of the user. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the eye guard of Brame comprising a second section with a second knitting pattern different than a first knitting pattern of a first section as taught by Huang for the benefit of providing ventilation and enhancing stability and coverage of the head cover. 

    PNG
    media_image2.png
    278
    319
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    622
    429
    media_image3.png
    Greyscale

Regarding claim 2, Huang teaches the second knitting pattern is denser than the first knitting pattern (first knitting pattern comprising interval holes for ventilation, then the second knitting pattern is denser than the first knitting pattern).
Regarding claim 3, Brame teaches in fig 2 the section from mouth to neck area comprises additional material (material of the hood-type apparel and eye guard material) than the eye section (eye guard material). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the mouth section of Brame in fig 1 comprising additional material than the first section as suggested in fig 2 for the benefit of providing extra layer to protect the mouth, chine and neck area.
Regarding claim 4, Brame teaches the tubular body further comprises a third section positioned between the first section (eye section) and the closed end (30)(fig1). Huang teaches a  third section positioned between the eye section and the end 11 (fig 8), the third section comprising the second knitting pattern. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the third section of Brame comprising the second knitting pattern as taught by Huang for the benefit of enhancing the stability and coverage of the head cove.
Regarding claim 6, the modified Brame teaches each of the first and second sections extend completely around the body (fig 1).
Regarding claim 8, Brame teaches a protective hood sized to be positioned over a head of a user (fig 1), the protective hood comprising: 
a body (open mesh knitted fabric material of the member 20) with a tubular shape configured to receive the head of the user (fig 1), the body comprising:
	a first end (30);
	an open end (32) opposite from the first end (30), the open end (30) comprising an edge (fig 1);
	a central section that extends between the edge and the first end and comprises a first section and a second section (annotated fig 1) with the first section having a first construction that is see-through and a second section that restricts passage of fluid (fig 1, column 3, lines 10-13, the construction of the protective hood 12 prevents airborne particulate matter and spray mist from passing therethrough) and with the first construction that is see through extending completely around the body (fig 1, the first section is of open mesh knitted fabric material);
the body moveable between a closed orientation and an open orientation (as the body is of knitted fabric material and has a tubular shape with one closed end and one open end, then the body is moveable between the closed orientation and an open orientation).
Brame does not clearly teach in fig 1 the second section comprising a different construction from the first section. However, in the same field of endeavor, Huang teaches integrally knitted head cover comprising a second section with a second knitting pattern different than a first knitting pattern of a first section. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the eye guard of Brame comprising a second section with a second knitting pattern different than a first knitting pattern of a first section as taught by Huang for the benefit of providing ventilation and enhancing stability and coverage of the head cover.
Brame does not clearly show the closed orientation comprising the central section in an overlapping configuration with a length of the body measured between the first end and the edge being a first amount; and the open orientation comprising the central section extended in a non-overlapping configuration with the length being greater than the first amount. However, Huang teaches the body moveable between a closed orientation (a retracted orientation on the user’s head as seen in fig 4) and an open orientation (an extended orientation as seen in fig 8); the closed orientation comprising the central section in an overlapping configuration (fig 4, there are folded sections at the neck area) with a length of the body measured between the first end and the edge being a first amount; and the open orientation comprising the central section extended in a non-overlapping configuration (fig 8) with the length being greater than the first amount (in fig 8, the length between two ends of the tubular body is greater than the length of the tubular body in fig 4). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine Brame with the closed orientation and the open orientation as taught by Huang for the benefit of positioning the head cover on the user.
Regarding claim 9, Brame teaches the body comprises a unitary construction (fig 1).
Regarding claim 10, Huang teaches the first section comprises a first knitting pattern (mesh knitting) and the second section comprises a second knitting pattern (more tightly knitted) different than the first section.
Regarding claim 11, Brame teaches the body comprises a third section that extends between the first section and the first end. Huang teaches a third section that extends between the first section and the first end, the third section comprising a different construction than the first section (annotated fig 8, the third section is more tightly knitted than the mesh knitting of the first section). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the eye guard of Brame comprising a third section  with a different construction than the first section as taught by Huang for the benefit of providing ventilation and enhancing stability and coverage of the head cover.

    PNG
    media_image4.png
    568
    390
    media_image4.png
    Greyscale

Regarding claim 12, Brame teaches the first section and the second section extend completely around the body (fig 1).
Regarding claim 14, Brame teaches the second section prevents the passage of fluids from the mouth of the user through the second section (fig 1, column 3, lines 10-13, the construction of the protective hood 12 prevents airborne particulate matter and spray mist from passing therethrough).
Regarding claim 15, Brame teaches the first end is closed (fig 1).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brame (US 4825473) in view of Huang (US 8607594), further in view of Zientara (US 3747124)(hereinafter Zientara).
Regarding claim 7, Brame does not teach a band at a second end, the band having a different visual appearance than a remainder of the body. However, in the same field of endeavor, Zientara teaches a band (26) at the second end of knitted hood (fig 3), the band 26 is rib stitching, which is tightly formed than other stitching which forms the other main portion of the body 20 (column 2, lines 35-40). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the protective hood of Brame with the rib stitching band at the second end as taught by Zientara for the benefit of gathering the material at the second end and enhancing the stability and protection at the neck area.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brame (US 4825473) in view of Huang (US 8607594), further in view of Karger (US 1653181)(hereinafter Karger).
Regarding claim 13, Brame does not teach tabs positioned on opposing sides of the edge, the tabs being exposed in the closed orientation and extending outward beyond the open end. However, in the same field of endeavor, Karger teaches flaps (e, e’) positioned on opposing sides of the edge, the flaps being exposed in the closed orientation (fig 1, when not in use) and extending outward beyond the open end (fig 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the cap of Brame with the flaps of Karger for the benefit of providing pulling down when in use and folding up when not in use without requiring pulling the crown out of shape.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments regarding claim 1 that Berry does not teach wearing stocking over the head of the user, it is noted that “configured to be positioned over the head of the user”, “configured to be aligned with eyes of the user”, “configured to be aligned with a mouth of the user”, “such that the first section is aligned with the eyes of the user regardless of the rotational position of the body” and “configured to be positioned between the eyes and the mouth of the user” is the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to the Applicant’s arguments regarding claim 1 and the combination of Brame and Huang in rejection of the claim 1, as seen in fig 1 of Brame, the first section extends completely around the body; and the modified Brame in view of Huang teaches a visible line between the first section and the second section. It is noted that “configured to be positioned between the eyes of the user and the mouth of the user” is the intended use of claimed invention.
In response to the Applicant’s arguments regarding claim 8, the arguments are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732